Order entered October 15, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-15-01256-CV

                IN RE PROASSURANCE INSURANCE COMPANY, Relator
                  Original Proceeding from the County Court at Law No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. 352,923-401

                                             ORDER
                Before Chief Justice Wright, Justice Bridges and Justice Stoddart

       Before the Court are relator’s motion to seal portions of the mandamus record and motion

for temporary relief pending determination of relator’s petition for writ of mandamus. We

GRANT the motion to seal portions of the mandamus record and ORDER SEALED the pages

of the mandamus record designated as MR 140–175, MR 219–242, and MR 262–285. We

ORDER STAYED the trial court’s October 5, 2015 Order on Plaintiffs’ Third Amended Motion

for An Order to Show Cause, including, but not limited to, the hearing presently scheduled for

October 19, 2015 at 1:45 p.m.

       The petition for writ of mandamus remains pending before the Court. The Court requests

that real parties in interest and respondent file their response to the petition, if any, on or before

October 27, 2015.


                                                        /s/   CAROLYN WRIGHT
                                                              CHIEF JUSTICE